SENTENCIA
Examinados los planteamientos del recurrente Partido Nuevo Progresista a la luz de la comparecencia de los de-mandados recurridos Departamento de Transportación y Obras Públicas y su Secretario, Ing. Darío Hernández, et al., y tomando en consideración el hecho de que no se obtuvo la autorización previa de la Comisión Estatal de Elecciones, en reconsideración se expide el auto y se dicta sentencia revoca-toria de la del Tribunal Superior, Sala de San Juan, de 20 de julio de 1988, y en su lugar se expide el injunction y se or-dena a los demandados recurridos la prohibición inmediata de los anuncios que está difundiendo en los distintos medios de comunicación pública el Departamento de Transportación y Obras Públicas.
Simultáneamente con este mandato, se devuelve el caso al foro de instancia para que éste, conservando su jurisdic-ción, posponga su intervención hasta que la Comisión Esta-*363tal de Elecciones, en un plazo no mayor de cinco (5) días, proceda a resolver si dichos anuncios son permisibles a la luz del Art. 8.001 de la Ley Electoral de Puerto Rico vigente, 16 L.P.R.A. see. 3351.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. Todos los Jueces concurren con este dic-tamen y se reservan el derecho a certificar su posición con-forme la Regla 4(b) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A. El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Rebollo López emitió opinión concurrente, a la cual se une el Juez Asociado Señor Ortiz. El Juez Asociado Señor Hernández Denton se inhibió.
(Fdo.) Bruno Cortés Trigo Secretario General
—O—